DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, hence claim 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 depends from cancelled claim 41.  It appears that claim 43 should depend from claim 42. For the purposes of this office action, it is assumed that claim 43 depends from claim 42.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24,31-33, 34-38, and 42-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/038476 herein referred to as Jersak.
As to claim 24, Jersak discloses a method for producing particles, the method comprising: dry mixing first particles comprising a swelling clay and second particles comprising a fluid loss preventing polymer (see Table 2), compacting the dry mixed first and second particles to form one or more compacted bodies (see figure 1, step 4), crushing the one or more compacted bodies to form discrete particles (see figure 1, step 5), thus, the discrete particles comprising the swelling clay and fluid loss preventing polymer and wherein some of the fluid loss preventing polymer is  partially surrounded by the swelling clay.  Consequently, Jersak discloses the composition for use in a geosynthetic clay liner, the composition comprising particles, at least some of which are discrete particles and each comprise: a compacted swelling clay, the clay having been compacted such that it at least partially surrounds a fluid-loss preventing polymer.
As to claims 31-33, Jersak discloses various clays including smectite, bentonite, montmorillonite, and bentonite (see Table 2).  
As to claims 34-37, Jersak discloses (see page 13) polymers (i.e. polyvinyl acetate) and cellulose.  
As to claim 38, Jersak implicitly discloses wherein the fluid-loss preventing polymer is distributed substantially throughout all particle sizes of the composition.
As to claim 42, Jersak discloses (see figures 2a-2d) the composition formed into a layer.
As to claims 43-45, Jersak discloses the use of one or more sheets of material such a geotextile and wherein the composition is sandwiched between two other sheets of material (i.e. geotextile mat form) (see Table 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/038476 herein referred to as Jersak.
As to claim 25-30, Jersak discloses all that is claimed except for the particle size.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the various particle size(s) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Furthemore, Jersak discloses the use of different particle sizes (see figures 1-3 and pages 7-37).

Allowable Subject Matter
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 39, the prior art of record, such as Jersak, fails to show or suggest wherein the particles, if divided up into three samples, the first sample having a size distribution of particles of +1 mm, the second sample having a size distribution of particles of +0.5 mm/-1mm, and the third sample having a size distribution of -0.5 mm,  and each of first, second and third samples would show a fluid loss result of less than 15 ml for NaCl @1%, when measured according to ASTM-D5891.
As to claim 40, the prior art of record, such as Jersak, fails to show or suggest, wherein the particles, if divided up into three samples, the first sample having a size distribution of particles of +1 mm, the second sample having a size distribution of particles of +0.5 mm/-1mm, and the third sample having a size distribution of -0.5 mm, and each of first, second and third samples would show a fluid loss result of less than 30 ml for NaCl @4%, when measured according to ASTM-D5891.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678